Case 1:20-cv-01305-MN Document 6 Filed 10/05/20 Page 1 of 2 PagelD #: 223

Case 1:20-cv-01305-UNA Document5 Filed 09/29/20 Page lof2PagelD # 221

AO 440 (Rev. 06/12) Summons in a Civi] Action

UNITED STATES DISTRICT COURT

for the

District of Delaware

Hydro Net LLC

 

Plaintiff(s)

v. Civil Action No. 1:20-cv-01305-UNA

Juniper Systems, Inc.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Juniper Systems, Inc.
c/o Harvard Business Services, Inc.
16192 Coastal Hwy
Lewes, DE 19958

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: David W. deBruin, Esq.
Gawthrop Greenwood PC
3711 Kennett Pike, Suite 100
Wilmington, DE 19807

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

/s/ John A. Cerino
Date: 10/01/2020

 

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-01305-MN Document 6 Filed 10/05/20 Page 2 of 2 PagelD #: 224

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-01305-UNA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Juniper Systems, Inc

was received by me on (date) 10/02/2020

© I personally served the summons on the individual at (place)

 

on (date) 3 or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

A I served the summons on (name of individual) Allison Rathmanner (Authorized Person) , who is

 

designated by law to accept service of process on behalf of (name of organization) Harvard Business Services,

Inc by acting as registered agent on (date) 10/02/2020 > Or

O Ireturned the summons unexecuted because 3 or

 

OF Other (specify):

 

My fees are $ for travel and $ for services, for a total of $ 0.00 .
I declare under penalty of perjury that this information is true. ra i a
Date: 10/02/2020, (VEN) ss

Server ’s signature

Lori Millar/Parcels Inc
Printed name and title

1111B South Governors Ave
Dover, DE 19904

Server’s address

 

Additional information regarding attempted service, etc:
Summons, Complaint for Patent Infringement with Exhibits, Civil Cover Sheet
